Dismissed and Memorandum Opinion filed April 27, 2006








Dismissed and Memorandum Opinion filed April 27, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00219-CR
____________
 
DOUGLAS AARON,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
262nd District Court
Harris County, Texas
Trial Court Cause No. 1057671
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to prostitution.  In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant on
February 24, 2006,  to confinement for
two years in the Institutional Division of the Texas Department of Criminal
Justice.  Appellant filed a pro se notice
of appeal.  We dismiss the appeal.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 27, 2006.
Panel consists of Justices Huson,
Fowler, and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).